DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-2, 9-11, 16-17, and 20 are rejected.
Claims 3-8, 12-15, and 18-19 are objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 14-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 6-8, 14-15, and 19 recites the limitations “…one or more contextual events…”, causing indefiniteness, vagueness, and lack of antecedent basis issues. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (US Pub. No.: 2017/0200449 A1 hereinafter “Penilla”) in view of Gray et al. (US Pub. No.: 2016/0267396A1 hereinafter “Gray”).

          Consider claim 1:
                    Penilla teaches a method of providing personalized driving assistance (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…generates the vehicle response that is responsive to the mood of the human driver…adjustment to a setting of the vehicle…used to make the driver more calm and/or assist in reducing distracted driving…vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle…” of Abstract, ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138]  and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N), the method comprising: receiving, by a driver assistance device, sensory data with respect to a vehicle from a plurality of sensors (See Penilla, e.g., “…GPS and Gyroscope data may be used to determine level of interaction. For example, if speed is low or car is stopped, more interaction will appear or be audible…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle…” of ¶ [0149], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N) and multi-channel input data with respect to one or more passengers inside the vehicle from a plurality of onboard monitoring devices (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver… vehicle response and/or recommendations to the user of the vehicle (i.e., driver and/or passengers)…” of ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); performing, by the driver assistance device, consolidation of the sensory data and the multi-channel input data to generate multi-modal consolidation data (See Penilla, e.g., “…processing…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…generating the vehicle response that is responsive to the mood of the human driver…the adjustment is selected based on the mood of the human driver, wherein the vehicle response is further based on current use of the vehicle…geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle, historical use of the vehicle…” of ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); determining, by the driver assistance device, one or more contextual events (i.e., emotions, gestures etc.) based on the multi-modal fusion data using a machine learning model (See Penilla, e.g., “…the user may make a swipe gesture, and the direction of the swipe gesture many be monitored…matching to know gestures, the swipe gesture can be translated to a specific input command for the vehicle…GPS and Gyroscope data may be used to determine level of interaction…If vehicle is in heavy traffic, the vehicle moves most important GUI to the screen closest to the windshield line or sight or projects…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N).
                    Penilla further teaches analyzing, by the driver assistance device, the one or more contextual events to generate a personalized driving recommendation (See Penilla, e.g., “…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle…waking up the human driver with a sound or air if the mood is a sleepy mood…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); and providing, by the driver assistance device, the personalized driving recommendation to a driver passenger or a navigation device (See Penilla, e.g., “…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N). Penilla teaches “Recognizing emotional information requires the extraction of meaningful patterns from the gathered data. This can be done using machine learning techniques that process different modalities, such as speech recognition, speech waveforms, natural language processing, or facial expression detection, and produce either labels (i.e. “sad,” “mad,” “happy,” “hurried,” “stressed,” etc.)” as disclosed in ¶ [0136], exhibited in Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N. However, Penilla does not explicitly teach performing fusion, generate multi-modal fusion data, wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model.
                     In an analogous field of endeavor, Gray teaches performing fusion, generate multi-modal fusion data (See Gray, e.g., “…data fusion module 256 may include software and routines for performing data fusion between the ground truth data and the other input data collected by the data collection module 252. The data fusion module 256 may perform a join or other combination of the features extracted from the ground truth data and the input data by the feature extraction module 254....” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256), wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model (See Gray, e.g., “…the one or more machine learning models 250 may include supervised machine learning models only, unsupervised machine learning models only or both supervised and unsupervised machine learning models...” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penilla by adding the features of “performing fusion, generate multi-modal fusion data, wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model”, as taught by Gray, so as to achieving an advantage of using audit information to improve the operation of the complex processing systems, thereby, avoiding accidents, and preserving precious lives.

          Consider claim 2:
                   The combination of Penilla, Gray teaches everything claimed as implemented above in the rejection of claim 1. In addition, Penilla teaches wherein the plurality of sensors comprise at least one of an accelerometer, a speedometer, a gyroscope, a magnetometer, a brake sensor, an outside imaging sensor, a GPS sensor, a humidity sensor, or a temperature sensor (See Penilla, e.g., “…generating a notification to the human driver suggesting a temperature change, or generating an automatic temperature change based on the mood…GPS and Gyroscope data may be used to determine level of interaction…” of ¶ [0139]-¶ [0142], ¶ [0198], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N), and wherein the plurality of onboard monitoring devices comprise at least one of an inside camera, a driver passenger face camera, a microphone, or a driver passenger breath analyzer (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…” of Abstract, ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138]  and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N).

          Consider claim 9:
                   The combination of Penilla, Gray teaches everything claimed as implemented above in the rejection of claim 1. In addition, Penilla teaches wherein performing consolidation to generate multi-modal consolidation data comprises performing consolidation of at least one of historical vehicle usage data and historical behavior data of the driver passenger with the multi-channel input data and the sensory data (See Penilla, e.g., “…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle, historical use of the vehicle…waking up the human driver with a sound or air if the mood is a sleepy mood…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N). In an analogous field of endeavor, Gray teaches performing fusion data (See Gray, e.g., “…data fusion module 256 may include software and routines for performing data fusion between the ground truth data and the other input data collected by the data collection module 252. The data fusion module 256 may perform a join or other combination of the features extracted from the ground truth data and the input data by the feature extraction module 254....” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256).Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penilla by adding the features of “performing fusion data”, as taught by Gray, so as to achieving an advantage of an improved, efficient, and robust operations of the autonomous vehicle for a smooth, joy able, and worry free ride. 


         Consider claim 10:
                    Penilla teaches a system for providing personalized driving assistance (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…generates the vehicle response that is responsive to the mood of the human driver…adjustment to a setting of the vehicle…used to make the driver more calm and/or assist in reducing distracted driving…vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle…” of Abstract, ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138]  and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N), the system comprising: a driver assistance device comprising at least one processor and a computer-readable medium storing instructions (e.g., Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N) that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving sensory data with respect to a vehicle from a plurality of sensors (See Penilla, e.g., “…GPS and Gyroscope data may be used to determine level of interaction. For example, if speed is low or car is stopped, more interaction will appear or be audible…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle…” of ¶ [0149], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N) and multi-channel input data with respect to one or more passengers inside the vehicle from a plurality of onboard monitoring devices (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver… vehicle response and/or recommendations to the user of the vehicle (i.e., driver and/or passengers)…” of ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); performing consolidation of the sensory data and the multi-channel input data to generate multi-modal consolidation data (See Penilla, e.g., “…processing…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…generating the vehicle response that is responsive to the mood of the human driver…the adjustment is selected based on the mood of the human driver, wherein the vehicle response is further based on current use of the vehicle…geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle, historical use of the vehicle…” of ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); determining one or more contextual events (e.g., gestures, emotions) based on the multi-modal fusion data using a machine learning model (See Penilla, e.g., “…the user may make a swipe gesture, and the direction of the swipe gesture many be monitored…matching to know gestures, the swipe gesture can be translated to a specific input command for the vehicle…GPS and Gyroscope data may be used to determine level of interaction…If vehicle is in heavy traffic, the vehicle moves most important GUI to the screen closest to the windshield line or sight or projects…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N).
                    Penilla further teaches analyzing the one or more contextual events to generate a personalized driving recommendation (See Penilla, e.g., “…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle…waking up the human driver with a sound or air if the mood is a sleepy mood…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); and providing the personalized driving recommendation to a driver passenger or a navigation device (See Penilla, e.g., “…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N). Penilla teaches “Recognizing emotional information requires the extraction of meaningful patterns from the gathered data. This can be done using machine learning techniques that process different modalities, such as speech recognition, speech waveforms, natural language processing, or facial expression detection, and produce either labels (i.e. “sad,” “mad,” “happy,” “hurried,” “stressed,” etc.)” as disclosed in ¶ [0136], exhibited in Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N. However, Penilla does not explicitly teach performing fusion, generate multi-modal fusion data, wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model.
                     In an analogous field of endeavor, Gray teaches performing fusion, generate multi-modal fusion data (See Gray, e.g., “…data fusion module 256 may include software and routines for performing data fusion between the ground truth data and the other input data collected by the data collection module 252. The data fusion module 256 may perform a join or other combination of the features extracted from the ground truth data and the input data by the feature extraction module 254....” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256), wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model (See Gray, e.g., “…the one or more machine learning models 250 may include supervised machine learning models only, unsupervised machine learning models only or both supervised and unsupervised machine learning models...” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penilla by adding the features of “performing fusion, generate multi-modal fusion data, wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model”, as taught by Gray, so as to achieving an advantage of using audit information to improve the operation of the complex processing systems, thereby, avoiding accidents, and preserving precious lives.

          Consider claim 11:
                   The combination of Penilla, Gray teaches everything claimed as implemented above in the rejection of claim 10. In addition, Penilla teaches wherein the plurality of sensors comprise at least one of an accelerometer, a speedometer, a gyroscope, a magnetometer, a brake sensor, an outside imaging sensor, a GPS sensor, a humidity sensor, or a temperature sensor (See Penilla, e.g., “…generating a notification to the human driver suggesting a temperature change, or generating an automatic temperature change based on the mood…GPS and Gyroscope data may be used to determine level of interaction…” of ¶ [0139]-¶ [0142], ¶ [0198], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N), and wherein the plurality of onboard monitoring devices comprise at least one of an inside camera, a driver passenger face camera, a microphone, or a driver passenger breath analyzer (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…” of Abstract, ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138]  and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N).

          Consider claim 16:
                   The combination of Penilla, Gray teaches everything claimed as implemented above in the rejection of claim 1o. In addition, Penilla teaches wherein performing consolidation to generate multi-modal consolidation data comprises performing consolidation of at least one of historical vehicle usage data and historical behavior data of the driver passenger with the multi-channel input data and the sensory data (See Penilla, e.g., “…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle, historical use of the vehicle…waking up the human driver with a sound or air if the mood is a sleepy mood…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N). In an analogous field of endeavor, Gray teaches performing fusion data (See Gray, e.g., “…data fusion module 256 may include software and routines for performing data fusion between the ground truth data and the other input data collected by the data collection module 252. The data fusion module 256 may perform a join or other combination of the features extracted from the ground truth data and the input data by the feature extraction module 254....” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256).Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penilla by adding the features of “performing fusion data”, as taught by Gray, so as to achieving an advantage of an improved, efficient, and robust operations of the autonomous vehicle for a smooth, joy able, and worry free ride. 

         Consider claim 17:
                    Penilla teaches a non-transitory computer-readable medium storing computer-executable instructions for providing personalized driving assistance (e.g., Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N), the computer-executable instructions are for: receiving sensory data with respect to a vehicle from a plurality of sensors (See Penilla, e.g., “…GPS and Gyroscope data may be used to determine level of interaction. For example, if speed is low or car is stopped, more interaction will appear or be audible…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle…” of ¶ [0149], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N) and multi-channel input data with respect to one or more passengers inside the vehicle from a plurality of onboard monitoring devices (See Penilla, e.g., “…capturing, by a camera of the vehicle, a face of the human driver…capturing, by a microphone of the vehicle, voice input of the human driver…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver… vehicle response and/or recommendations to the user of the vehicle (i.e., driver and/or passengers)…” of ¶ [0034], ¶ [0045], ¶ [0047], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); performing consolidation of the sensory data and the multi-channel input data to generate multi-modal consolidation (See Penilla, e.g., “…processing…a combination of the facial expression and the voice profile captured during the period of time to predict the mood of the human driver…generating the vehicle response that is responsive to the mood of the human driver…the adjustment is selected based on the mood of the human driver, wherein the vehicle response is further based on current use of the vehicle…geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle, historical use of the vehicle…” of ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); determining one or more contextual events (e.g., gestures, emotions) based on the multi-modal consolidation data using a machine learning model (See Penilla, e.g., “…the user may make a swipe gesture, and the direction of the swipe gesture many be monitored…matching to know gestures, the swipe gesture can be translated to a specific input command for the vehicle…GPS and Gyroscope data may be used to determine level of interaction…If vehicle is in heavy traffic, the vehicle moves most important GUI to the screen closest to the windshield line or sight or projects…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N).
                    Penilla further teaches analyzing the one or more contextual events to generate a personalized driving recommendation (See Penilla, e.g., “…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle…waking up the human driver with a sound or air if the mood is a sleepy mood…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N); and providing the personalized driving recommendation to a driver passenger or a navigation device (See Penilla, e.g., “…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N). Penilla teaches “Recognizing emotional information requires the extraction of meaningful patterns from the gathered data. This can be done using machine learning techniques that process different modalities, such as speech recognition, speech waveforms, natural language processing, or facial expression detection, and produce either labels (i.e. “sad,” “mad,” “happy,” “hurried,” “stressed,” etc.)” as disclosed in ¶ [0136], exhibited in Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N. However, Penilla does not explicitly teach performing fusion, generate multi-modal fusion data, wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model.
                     In an analogous field of endeavor, Gray teaches performing fusion, generate multi-modal fusion data (See Gray, e.g., “…data fusion module 256 may include software and routines for performing data fusion between the ground truth data and the other input data collected by the data collection module 252. The data fusion module 256 may perform a join or other combination of the features extracted from the ground truth data and the input data by the feature extraction module 254....” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256), wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model (See Gray, e.g., “…the one or more machine learning models 250 may include supervised machine learning models only, unsupervised machine learning models only or both supervised and unsupervised machine learning models...” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256). 
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penilla by adding the features of “performing fusion, generate multi-modal fusion data, wherein the machine learning model is trained using an incremental learning process and comprises a supervised machine learning model and an unsupervised machine learning model”, as taught by Gray, so as to achieving an advantage of using audit information to improve the operation of the complex processing systems, thereby, avoiding accidents, and preserving precious lives.

         Consider claim 20:
                   The combination of Penilla, Gray teaches everything claimed as implemented above in the rejection of claim 17. In addition, Penilla teaches wherein performing consolidation to generate multi-modal consolidation data comprises performing consolidation of at least one of historical vehicle usage data and historical behavior data of the driver passenger with the multi-channel input data and the sensory data (See Penilla, e.g., “…wherein the vehicle response is further based on current use of the vehicle, and use of the vehicle includes one or more of geolocation of the vehicle, speed of the vehicle, direction of the vehicle, a route of the vehicle, a time of day, occupants in the vehicle, historical use of the vehicle…waking up the human driver with a sound or air if the mood is a sleepy mood…generating recommendations to calm the human driver from an angry mood or agitated mood…recommending the human driver stop driving when tired…” of ¶ [0036], ¶ [0136], ¶ [0138], ¶ [0139]-¶ [0142], ¶ [0150], ¶ [0328], ¶ [0333], and Fig. 2 steps 130-134, Fig. 18 steps 1800-1809, Fig. 25 elements session 1-N, Figs. 26-28 elements tone 1-N). In an analogous field of endeavor, Gray teaches performing fusion data (See Gray, e.g., “…data fusion module 256 may include software and routines for performing data fusion between the ground truth data and the other input data collected by the data collection module 252. The data fusion module 256 may perform a join or other combination of the features extracted from the ground truth data and the input data by the feature extraction module 254....” of ¶ [0054], ¶ [0068], and Fig. 2 elements 250, 252, 254, and 256).Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Penilla by adding the features of “performing fusion data”, as taught by Gray, so as to achieving an advantage of an improved, efficient, and robust operations of the autonomous vehicle for a smooth, joy able, and worry free ride. 

Allowable Subject Matter
Claims 3-8, 12-15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims granted that all the rejections, objections are rendered moot. Further, the claimed subject matter of Claims 19-20 are not suggested or taught by the prior art on record either in singularity or combination.       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Sukkarie et al. (US Pub. No.: 2013/0079964A1) teaches “The present invention provides a communication and analysis system that can manage data operations with a vehicle centric system with a planned route path. A vehicle that is in a communications link with a network can also manage its activities based on real time, historical and predictive knowledge, without having this all knowledge processing on board. Such data processing would include a cluster analysis of geo-spatial, internal functions and operator specific requirements. The rule based system would also incorporate the use patterns of a specific vehicle, or a specific user. A vehicle operator or vehicle multiple operators could share or upload information that would assist with efficient data processing and display, including fuel conservation and time management. Cluster weighting patterns can be assigned based on activities as efficient operation, safe travel and navigation.”

          Hiles et al. (US Pat. No.: 11,308,785 B1) teaches “Systems and methods for mitigating drowsy and/or sleepy driving may include utilizing vehicle-related and wellness-related telematics to detect and/or predict drowsy and/or sleepy driving states of a driver of a vehicle and take mitigating actions to thereby increase the safety of the driver and other people and/or vehicles in the vicinity of the driver's vehicle. Vehicle-related telematics data and wellness-related telematics data (which may include sleep data) may be collected via sensors that disposed on-board the vehicle, in the vehicle's environment, and at a personal health/fitness tracker of the driver. The collected data may be collectively interpreted to detect, predict, and/or otherwise discover information relating to a drowsy and/or sleepy state of the driver, and one or more mitigating actions may be automatically performed based on the discovered information to thereby mitigate undesirable effects of drowsy/sleepy driving and increase driving safety.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667